ót Paul J:
These are three suits separately brought by Edward Morrison, Job Jackson and Prank Martin, and afterwards consolidated. They are companion suits to that of '.Valter Johnson against the same defendant decided by us April lóth 1916 (13 Orleans appeals 311), and are the aftermath of the occurences therein recited.
Briefly, these were as follows: (Ine Arthur Dennison was presiding officer(Chancellor Commander) of a subordinate lodge of the Benevolent and fraternal organisation of which defendant is the local <W'^C responsible head; ar.d the four plaintiffs were members thereof in good standing. Dennison and Johnson had had some differences, growing out of a local (Jefferson Parish) political matter,which finally found its way to the lodge room and culininated^ln a sudden and unprovoked attack with a loaded pistol by Dennisor. upon Johnson.
This occurred November 2nd 1908. Thereafter Johnson charged Dennison with the offej.se, betn before the lodge itself and before t--.e criminal courts of the state; and Den: i3on was found guilty by *150both tribunals. The assault was witnessed by Jackson and by Martin, and Morrison learnt of it on coming into the lodge immediately after-wards .
II
Shortly after this there was a meeting of the Board of Deaoona of the church to which llorrison, Johnson and Dennison belonged, all three being also members of the board.
It appears that differences between the deacons must be compoad before they may sit together, and therefore J.onnson and Dennison did not present tnes,selves at the meeting. To make up a quorum it was therefore necessary to send for the pastor of the ohuroh. This '.iell-meaning person inquired why, with so many deacons, his presence was needed; and Morrison thereupon (very naturally) told^the "greivance" between Johnson and Dennison, and of their absence in consequence thereof.
On November 17th 190b (the same night when Johnson laid before the lodge his charge against Dennison, and immediately afterwards) Dennison preferred charges against ICorrison "accusing him of publicly and falsely divulging transactions of the lodge pertaining to the difference between hi .iself (Dennison) and Buro. Walter Johnson, and . ''a**'y destroying the Peace of the Order, (f # ?
At thenext meeting (November 27th) two cor/jriitties were appointed to investí-’ale these charges. At the next meeting (December 2nd) the committee feported on Dennison's case, and their report was immediately adopted by the lodge; it found Dennison "Guilty of ^rt. XIX, *151sec. l/ípage 73) of tiie Constitution for Subordinate Lodges, ” reading as follwwa:
Section l.Any member guilty of disorderly oonduct in the lodge, or disrespectjul language towards another member or officer of the lodge, shall be fined One Dollar.
The committee on Morrison*s case did not report until April 5th 1909. They found him "Guilty as charged." Thus the minutes; but there is abundant evidence to shww that a majority of the committee found the accused NOT GUlLTYji and that the result mentioned in the minutes was brought about by the simple process of erasing the Negative adverb at some time between the filing of the report and its presentation to the lodge.
The lodge however on April 26th 1909, adopted the report as read^ and Morrison was thereupon suspended (indefinitely) under the provisio n-s of Article ZV, decs. 1&2 (pages 69-70) of the Constitution for ¿Subordinate Lodges, reading as follows:
established principles, laws or requirements of the Constitution or By-laws (or) disclosing the secret-tf transactions of the lodge -or guilty of - criaii-ci' nal conduct of any kind —-wilfully persistent in disturbing the peaceful and harmonious working of the lodge-shall be dealt with in accordance with the Code of Proceedure','r-( That is to say:)
¿Section 2;-be suspended as a. dangerous disturoer of the peace and harmony*of the lodge.
quite a contrast here with the lodge's action in Dennison’s case. *152Morrison then appealed to the G Grand Chanoelloe, Sheldon If. Green, directing his attention at the same time to the falsification of the Sommittee's report, and crediting fhis llennison’s) buother-in-law? with that lit of ingenuity. This same 3. \1. Green was then also Supreme Chancellor of the Supreme Lodze.
To this appeal Green, instead of complying with the provision^ of Article VI, Secjl, par. 6 fpage 14) and Article VXX, Sec^V fpage 20} of the Constitution, by promptly referring same to the Committee on Appeals and Greivances for their déoision to be in turn "submitted for action" to the Grand lodge, answered on May 6th as follows:
Replying to yours of 28th ult. would say, as there seems to have been so much trouole between you and the C.C. of your lodge (Dennison), ijehall not Interfere with the action of the lodge in your oa3e, and may take up the matter if I should find time to make a visit to your Iodize in the near future.
This was the last thought, word or deed, by Green, in connection with the matter; and having heard nothing more from that source, Morrison then filed this suit, towit, on April 26th 1910, that i3 to say, just in time to prevent prescription.
He does not ask reinstatement, but prays for damages, i.e. foOO for 1038 of benefits, and ^500 for the "humiliation disgrace and odiuru oast upon him" by his illegal suspension.
Why he does not seek reinstatement, is not shown; it may be that like Johnson, he was,in fear for his life. And that Johnson’s fears were not purely idle is evidenced not only by his own experience b|tt by the further fact that «lace then one of the witnesses against Dennison (viz: hutohinson) was also shot by that enterprising ohar--aoter.
*153III
Ponding his trial before the District Court on the charges preferred against him by Johnson, and just three days after his preliminary hearing before Paul Felix, the looal Justice of the peaoe who committed him to the higher court (where he was afterwards convicted]^ Dennison framed an accusation before the lodge against Jackson and Martin, charging them with
"being dangerous disturbers of the peace and harmony of the lodge by publicly divulging transactions in the lodge hall of the lodge, on matters pertaining to the differences between I, Arthur Dennison, and Walter Johnson. Time and place; July 2nd, before the Honorable JJÍDGS PAD1 PEIIX.”
QtlvnjUUjL* Thus the original: in the mi jit won the word "falseily" is written over the word publicly.
In the Johnson and Morrison oases the minutes show that the District Deputy Grand Chancellor (one Arthur Griffin) appointed a majority of each investigating committee, although there ample evidence tending to show that even in those cases they were appointed or at least suggested. by Dennison himself, the prosecutor. But in the present case the very minutes themselves show that the "u. C." i.e. Dennison himself, had the effrontery to name the majority of the committee himself, that is to say on July 19th 1909, after he Jelt certain that Green "would not interfere."
*154On Aug. loth the oo..;. Lltt,e f;|/nd and Martin “^uilty as ünarged"; which report 7as promptly adopted by the lodge. The "D.D.J.v." (Arthur 'iriffi ) tnureupo . suspended them (indefinitely) for,rViolnti5n of OuAigatiu..," ^.nd he calmly informed Jackson that it --vas of no use to anpea] ; g3Qz¿&eo% amd tftat the suspension would be for MINnTY ¿15.1 Ynnli



IV
.Frank Martin died during the pendéncy of this suit. As he left neither ascendants nor descendants, and this claim being community property (29 An 215, 110 La. 822) his wife as sole heir thereto (act 80 of 19’iG) was substituted as plaintiff instead. Martin ftimself asked only the same relief as Morrison and Jackson, and she asks-tke-ameusit-ef-Ba^e-relief-as-Meriisefl-and-Jaeksoa^-and-s-asks the s&~:a relief as he. But in addition thereto she asks the amount of a policy of insurance upon his life, in her favor, which the deceased held in the Order at the time of nis suspension, but upon which no premiums have been paid since then.
At the trial no proof was offered by plaintiff of any appeal having been attempted by Martin. Bgt iiefcher or not Martin had appealed was^fact ther. peculiarly witnin the knowledge of Crreen, ana the burden of proof, under the eiraumstances, was therefore on *155the defendant. Bui; the defendant offered no proof whatever on this point.
3ut, be that as it ...ay, there //ns no need for an appeal by j.*arfcin, and for two reasons, the first whereof applies to Morrison and Jackson as '.veil as to Martin, and the second to Jackson as well as to Martin, as follows;:
tfi The arand and Supreme Lodges, to whom the appeals would succes-lie; are "migratory bodies",,and meet at an;/ place (within their jufcis diction ?) which they may select; the former annually, the latter bi-ennially. As the jurisdiction of the Supreme Lodge tetends wver the whole of ".North America, South America, Europe, Asia, Africa ai.d Australia" it follows that its sessions may be held any where on earth; and that several years may (must) elapse before an appeal could reach and be disposed of by that body,’ to say nothing of the «¿pense and inconvenience of prosecuting such an appeal. And any by-law wnich requires an^ appeal thus to be pursued, possibly to the & utmost extremities of the 'dflioba, and through jrears of delay^ is manifestly UNREASONABLE and therefore void. Brown vs Supreme Court I. O. F., 176 New York 132 (68 North Eastern 145) ; State ex rel Schrempp vs Grand Lodge A. O. U. W. , 70 Missouri Appeals 456; Schelder vs Local Union, 116 La 270.
*156El Because when Green wrote Morrison that he "would not interfere", he vre-judged the case3 of Jackson and Martin, which involved the same issues as Morrison'9; and any attempt &n their part to appeal woBubd been vain and useless, aik »gja therefore not required. State vs Grand Lodge, 70 Mo. App. 456 (Supra).
These oases are therefore all properly before the court.
T
On the Merits: The cases of Jackson and Martin speak for themselves. Thes* two were suspended (i. e. expelled) for giving their testimony, under compulsion of law, in a criminal proceeding against Dennison. Even Green, the Grand Chancellor, M0'.V admits (in his cross examination, page 76) that their expulsion was illegal, if this was the only reason therefor (See his testimony iff Bundle ‡5).
A3 to Morrison (who acted in good faith and without malice) it cannot be meant, by the by-la* above nuoted, that a criminal act should be included among the "seoret transactions of the lodge" which must not be'disclosed; for the presumption is that the members of the Order, in general, are law abiding oitisens. But if it is otherwise, then the by-law is void, even under the general 1* law, as against public policy; and in thi3 state the mere observan**-of such a by-law may even amount to a statutory misprision. ^ {Revised Statutes of 4870, Section 856).
*157We have already held in the Johnson case, Supra, following Schneider vs Local Union, 116 La. 270, that a member illegally expelled from an organization has ji two distinct causes of action; one to be reinstated, the other for damages; and (in dffect) that he need not join them in one action, out may pursue them separately; or may even pursue the one and abandon the other. This we believe^ to be rfound law, for the two matters are not so intimately connected that they cannot be severed; ane may very well have good reason for not desiring reinstatement in the association (as for instance, Johnson had) and may none the less desire vindication before the ^ public, and reparation for.the damages he has suffered to his reputition and feelings, etc.
On the other hand the measure of damages which must govern when he chooses to sue for these alone and not for re-instatement, cannot include those oenefits (say, funeral and sick benefits,^) to which he would be entitled only by preserving (i.e. claiming) his membership in the association, and complying with (or offering to comply with) his own obligation$to the association, such as paying due3, assessments^ Sy which the plaintiffs in this^do^ no*% offer to do.
So that we must confine the damages allowed them to compensation for the "humiliation, disgrace and odium cast upon them" by their illegal expulsion; and as in Johnson's ease^we fix these at #100 for each plaintiff.
*158Che judgment appealed from is therefore reversed, and it is now ordered that there be^fudgment in favor of the plaintiffs and againdi tne defendant, comddmming said defendant to pay to each of said plaintiffs severally the sum of (One ^UUDR/ID HOLLARS ($100) with le al interest from date of judgment, and his costs in both courts.